Citation Nr: 1740661	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for the period prior to November 12, 2015, and to an evaluation in excess of 30 percent disabling thereafter, for service-connected sarcoidosis.

[There are ten other claims also pending appeal, but those claims will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran is represented by a private attorney on this matter only; hence, separate decisions are being issued.

The Veteran had active service from February 1977 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Albuquerque, New Mexico, currently has jurisdiction of this matter.

VA received the Veteran's claim of entitlement to service-connection for sarcoidosis on December 8, 1997.  The October 1998 rating decision referenced above granted service connection, but assigned a non-compensable rating.  As discussed in full in the April 2006 Statement of the Case, the assignment of that initial rating is the issue on appeal because VA has previously determined that his November 1999 Notice of Disagreement was timely.  Therefore, the appeal period begins December 8, 1997.

The Veteran had an informal conference before a Decision Review Officer (DRO) in December 2005, as well as a formal DRO hearing in September 2006 in connection with his appeal.  A report of the informal conference and a transcript of the DRO hearing are of record. 

The Veteran also had an informal conference before a DRO in September 2008 in lieu of a formal hearing on issues other than the one at issue in this decision.  While the Veteran subsequently expressed dissatisfaction with the DRO meeting, he has repeatedly stated that he no longer desires any further action at the RO level regarding his case.  See, e.g., January 2012 Board hearing transcript, page 44.

Furthermore, the Veteran was afforded the opportunity to present testimony relevant to his appeal at a Board hearing held before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is also of record.

The procedural history of this matter, which includes an April 2014 remand from the United States Court of Appeals for Veterans Claims (CAVC or Court), has been set forth in prior decisions and will not be repeated.  Most recently, the Board remanded the above-listed matter in April 2015 for further development, to include obtaining an opinion regarding the severity of the Veteran's condition, and readjudication of the claim.  As discussed below, there has not been substantial compliance with the remand instructions and further development is necessary, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Upon readjudication after the Board's April 2015 remand, the RO granted a staged 30 percent rating beginning November 12, 2015, and denied the remainder of the claim.  The Board has recharacterized the claim to reflect that development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's April 2015 remand, the Court remanded the claim of entitlement to a compensable evaluation for service-connected sarcoidosis to the Board for further proceedings consistent with its April 2014 decision.  The Court determined that the medical evidence regarding the symptoms and severity of the Veteran's service-connected sarcoidosis was not sufficient to permit a decision on the merits of the claim.  Therefore, the Board remanded the matter for further development, to include a new examination.

The instructions regarding the examination specifically required the RO to obtain an opinion "[d]escrib[ing] the nature and extent of the Veteran's sarcoidosis during the entire appeal period (December 1997 to the present) including whether the sarcoidosis was in remission for any portion of that period."  The November 2015 VA opinion obtained regarding the Veteran's sarcoidosis briefly describes the symptoms at the time of the initial diagnosis, but the remainder of the report discusses current treatment and current symptomatology, rather than a review of the medical record as requested.  The opinion does not state, for example, whether the Veteran's sarcoidosis has been in remission for any portion of the period on appeal.

The Board must remand the matter to obtain an adequate opinion and to ensure compliance with the remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. The entire claims file should be reviewed by the examiner who provided the November 2015 opinion or, if that examiner is not available, to a suitably qualified VA examiner for a clarifying opinion to address the nature, symptoms, and severity of the Veteran's service-connected sarcoidosis throughout the appeal period.

A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination of the Veteran and/or diagnostic testing deemed necessary, the examiner should address the following:

a.  Describe the nature and extent of the Veteran's sarcoidosis during the entire appeal period (December 1997 to the present) including whether the sarcoidosis was in remission for any portion of that period.

b.  The examiner should identify each clinically significant symptom experienced by the Veteran that is attributable to sarcoidosis or that may be attributable to sarcoidosis.  For each identified symptom, the examiner should provide an opinion regarding and description of the severity of that symptom.

c.  In addition, the examiner should identify any and all treatment the Veteran has undergone for his sarcoidosis, including whether he has been prescribed either low dose or high dose corticosteroids or any other mediation for treatment of his sarcoidosis.  To the extent possible, the examiner should note the start and end dates of any identified treatment.  [The Veteran specifically argued to the Court that his use of flunisolide, Nasacort, salmeterol, and albuterol constituted corticosteroid treatment for his sarcoidosis.]  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to a compensable rating for service-connected sarcoidosis.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




